DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory A. Melnick (Registration No. 71820) on 11/18/2021.

The application has been amended as follows:

Regarding Claim 1, the claim has been amended as follows:
A method for failure prevention and mitigation of a plurality of showcases in a structure based on detecting anomalies in the plurality of showcases, comprising: 
receiving a data stream from a sensor network including a plurality of sensors embedded in the plurality of showcases and a plurality of external environmental sensor disposed on heating, ventilation, and air conditioning (HVAC) system components in the 
obtaining information for showcase and HVAC system component clustering; 
determining, by a processor device, at least one cluster of showcases and HVAC system components based on the information for showcase and HVAC system component clustering and the corresponding table between each of the plurality of showcases, each of the HVAC components, the at least one corresponding sensor selected from the plurality of sensors 
building at least one model for each of the at least one cluster of showcases and HVAC system components based on historical performance data of the plurality of showcases, performance data for showcases from at least one different location, expected customer behavior, and additional data related to the structure, the additional data including a time of day at which the data stream is measured and seasonal location information; and 
detecting at least one anomaly based on data from the at least one cluster of showcases and HVAC system components and the at least one model; and
automatically mitigating faults identified by the at least one anomaly by redirecting refrigeration or shutting down one or more devices in the at least one cluster associated with the at least one anomaly upon detection of the at least one anomaly.

Regarding Claim 12, the claim has been amended as follows:

a processor device operatively coupled to a memory device, the processor device being configured to: 
receive a data stream from a sensor network including a plurality of sensors embedded in the plurality of showcases and a plurality of external environmental sensors disposed on heating, ventilation, and air conditioning (HVAC) system components in the structure and obtain a corresponding table between each of the plurality of showcases, each of the HVAC components, at least one corresponding sensor selected from the plurality of sensors 
obtain information for showcase and HVAC system component clustering; 
determine at least one cluster of showcases and HVAC system components based on the information for showcase and HVAC system component clustering and the corresponding table between each of the plurality of showcases, each of the HVAC components, the at least one corresponding sensor selected from the plurality of sensors 
build at least one model for each of the at least one cluster of showcases and HVAC system components; and 
detect at least one anomaly based on data from the at least one cluster of showcases and HVAC system components and the at least one model based on historical performance data of the plurality of showcases, performance data for showcases from at least one different location, expected customer behavior, and additional data related to the structure, the 
automatically mitigate faults identified by the at least one anomaly by redirecting refrigeration or shutting down one or more devices in the at least one cluster associated with the at least one anomaly upon detection of the at least one anomaly.

Regarding Claim 20, the claim has been amended as follows:
A computer program product for failure prevention and mitigation of a plurality of showcases in a structure based on detecting anomalies in the plurality of showcases, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform the method comprising: 
receiving a data stream from a sensor network including a plurality of sensors embedded in the plurality of showcases and a plurality of external environmental sensors disposed on heating, ventilation, and air conditioning (HVAC) system components in the structure and obtaining a corresponding table between each of the plurality of showcases, each of the HVAC components, at least one corresponding sensor selected from the plurality of sensors 
obtaining information for showcase and HVAC system component clustering; 
determining, by a processor device, at least one cluster of showcases and HVAC system components based on the information for showcase and HVAC system component clustering and the corresponding table between each of the plurality of showcases, each of the HVAC 
building at least one model for each of the at least one cluster of showcases and HVAC system components based on historical performance data of the plurality of showcases, performance data for showcases from at least one different location, expected customer behavior, and additional data related to the structure, the additional data including a time of day at which the data stream is measured and seasonal location information;
detecting at least one anomaly based on data from the at least one cluster of showcases and HVAC system components and the at least one model; and 
automatically mitigating faults identified by the at least one anomaly by shutting down one or more devices in the at least one cluster associated with the at least one anomaly upon detection of the at least one anomaly.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Independent Claims 1, 12, and 20 are allowed for disclosing:
building at least one model for each of the at least one cluster of showcases and HVAC system components based on historical performance data of the plurality of showcases, performance data for showcases from at least one different location, expected customer behavior, and additional data related to the structure, the additional data including a time of day at which the data stream is measured and seasonal location information;

Brady et al. (US 20180306476 A1) teaches building a model for a cluster of show cases based on historical performance data of the plurality of showcases and additional data related to the structure, the additional data including a time of day at which the data stream is measured and seasonal location information (See para[0030], para[0077], para[0086], and para[0088]). However, Brady fails to teach building a model based on performance data for showcases from at least one different location and expected customer behavior.
Zohar et al. (US 20180137462 A1) teaches modeling user’s habits to predict when an inventory item will be consumed. However, Zohar does not teach building at least one model for each of the at least one cluster of showcases and HVAC system components based on expected customer behavior and detecting at least one anomaly based on data from the at least one cluster of showcases and HVAC system components and the at least one model. It would not have been obvious to a person of ordinary skill in the art to use the prediction based on user’s habits of Zohar to detect at least one anomaly, because recognizing that expected customer behavior could be used to detect an anomaly would have required more than ordinary skill in the art. 

The dependent claims 2-11 and 13-19 are allowed for depending from the allowed claims 1 and 12.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CARTER W FERRELL/Examiner, Art Unit 2863

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863